Exhibit 10.121

SIXTH AMENDMENT TO DISTRIBUTION AGREEMENT

This Sixth Amendment to Distribution Agreement (this “Sixth Amendment”) is dated
October 25, 2006 (the “Effective Date” hereof) by and among Argent Development
Group, LLC, a California limited liability company (“Argent”), Accentia, Inc., a
Florida corporation (“Accentia”), and TEAMM Pharmaceuticals, Inc., a Florida
corporation (“TEAMM”).

WHEREAS, Argent, Accentia and TEAMM entered into a Distribution Agreement dated
May 12, 2004 (the “Distribution Agreement”) pertaining, among other things, to a
7.5/200 hydrocodone and ibuprofen Product (the 7.5/200 Product) and a 5.0/200
hydrocodone and ibuprofen Product (the 5.0/200 Product), as such Distribution
Agreement has been amended by the parties from time to time;

WHEREAS, Argent, Accentia and TEAMM have agreed to delete the 7.5/200 Product
and the 5.0/200 Product from the Distribution Agreement.

NOW, THEREFORE, pursuant to Section 12.4 of the Distribution Agreement, Argent,
Accentia and TEAMM, for good and valuable consideration, including, without
limitation, the elimination of the obligation of Accentia and TEAMM to make
certain future payments as set forth in Section 8 of the Distribution Agreement
(as amended), and the obligation of Accentia and TEAMM to make a certain payment
to Argent as set forth in the Letter Agreement dated October 4, 2006 (and take
certain other actions as set forth therein), as such Letter Agreement has been
amended and supplemented by the Letter Agreements dated October 12,
2006, October 23, 2006 and October 24,2006, and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, do hereby agree as follows:

1. Capital terms used herein that are not otherwise defined shall have the
meanings as given to them in the Distribution Agreement (as amended).

2. The 7.5/200 Product and the 5.0/200 Product are hereby deleted from the
Distribution Agreement (as amended) as of the Effective Date. For the avoidance
of doubt, the effect of these deletions is that all rights to “sell” (as that
word is defined in Section 3.1 of the Distribution Agreement) the 7.5/200
Product and the 5.0/200 Product as previously granted by Argent to Accentia and
TEAMM in the Distribution Agreement (as amended) are being returned to and
vested in Argent, without any residual rights of any kind remaining with
Accentia and TEAMM.

3. Except for the Product deletions set forth in Section 2 hereof, the
Distribution Agreement (as amended) shall otherwise remain in full force and
effect. For the avoidance of doubt, given the Product deletions set forth in
Section 2 hereof, and the Product deletions set forth in the Fifth Amendment to
Distribution Agreement being entered into on even date herewith, the only
Products remaining in the Distribution Agreement (as amended) are the X/400
Oxy/Acetaminophen Products as defined in the Second Amendment to Distribution
Agreement dated August 15, 2005. The Distribution Agreement remains subject to
further amendment by the outstanding Fourth Amendment to Distribution Agreement
(previously signed and delivered on behalf of Accentia and TEAMM) which will
become effective when executed and delivered to Accentia and TEAMM by Argent.



--------------------------------------------------------------------------------

4. This Sixth Amendment shall be governed and interpreted, and all rights and
obligations of the parties shall be determined, in accordance with the laws of
the State of California, without regard to its conflict of laws rules. All
disputes with respect to this Sixth Amendment, which cannot be resolved by good
faith negotiation among the parties, shall be brought and heard either in the
California State Courts located in Santa Clara County or the United States
District Court for the Northern District of California located in San Jose,
California. The parties to this Sixth Amendment each consent to the in personam
jurisdiction and venue of such courts. The parties agree that service of process
upon them in any such action may be made if delivered in person, by courier
service, by facsimile or by certified mail, postage prepaid, return receipt
requested, and shall be deemed effectively given upon confirmed receipt thereof.

5. This Sixth Amendment may be executed in two or three counterparts and any
party hereto may execute any such counterpart, all of which when executed and
delivered shall be deemed to be an original and to which all counterparts, when
fully executed by all of the parties, taken together shall constitute but one
(1) and the same instrument. It shall not be necessary in making proof of this
Sixth Amendment or any counterpart hereof to account for any other counterpart
except to the extent to show that another party signed and delivered the
counterpart under which it is asserted to have certain responsibilities or
obligations.

6. This Sixth Amendment states the entire agreement among the parties hereto
with regard to the deletion of the 7.5/200 Product and the 5.0/200 Product from
the Distribution Agreement (as amended and amended hereby), and supersedes all
and all prior agreements, commitments, communications, negotiations, offers
(whether in writing or oral), representations, statements, understandings and
writings pertaining thereto, and may not be amended or modified except by
written instrument duly executed and delivered by all of the parties hereto.

IN WITNESS WHEREOF, this Sixth Amendment to Distribution Agreement has been duly
executed and delivered by the parties their duly authorized representatives to
be effective as of the Effective Date.

 

Argent Development Group, LLC

By:

 

/s/  Kenneth Greathouse

 

Kenneth Greathouse

 

President

 

Date: October 25, 2006

Accentia Biopharmaceuticals, Inc.

By:

 

/s/  Alan Pearce

 

Alan Pearce

 

Chief Financial Officer

 

Date: October 25, 2006

TEAMM Pharmaceuticals, Inc.

By:

 

/s/  Nicholas J. Leb

 

Nicholas J. Leb

 

Vice President, Finance

 

Date: October 25, 2006

 

xc: Hutchison & Mason PLLC

3110 Edwards Mill Road, Suite 100

Raleigh, North Carolina 27612

Attn: J. Robert Taylor, III